Citation Nr: 1017969	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-17 019	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine with spondylosis.

3.  Entitlement to service connection for sensorimotor 
peripheral neuropathy of the upper extremities.

4.  Entitlement to service connection for sensorimotor 
peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and fiends


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2006 and September 2008 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In support of his claims, the Veteran testified at a hearing 
at the RO in July 2009 before the undersigned Veterans Law 
Judge of the Board - also commonly referred to as a Travel 
Board hearing.

The Veteran has since submitted additional supporting 
evidence in August 2009 and waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2009).

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.




REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, VA 
must provide a medical examination for a nexus opinion when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

VA Medical Center (VAMC) and private outpatient treatment 
records confirm the Veteran has received diagnoses of 
degenerative disc disease (DDD) affecting the cervical and 
lumbosacral segments of his spine with lumbosacral 
spondylosis and associated sensorimotor peripheral neuropathy 
of his upper and lower extremities.  So there is no disputing 
he has these claimed conditions.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (indicating service connection 
presupposes current diagnoses of the conditions claimed and 
that, in the absence of this proof, there can be no valid 
claims).  See also Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of the application, not for 
past disability).  See, too, McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (further clarifying that the requirement 
of current disability is satisfied when the claimant has the 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of the claim, and that a 
claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

Consequently, the determinative issue is whether these 
current disorders are attributable to the Veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Veteran attributes these disorders to repeatedly 
parachuting during service as a paratrooper of an Infantry 
Airborne Division and especially to one incident when he was 
injured.  His service treatment records STRs do not document 
any such injury during his military service.  However, in 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. 
S. Court of Appeals for the Federal Circuit addressed 
lay evidence as potentially competent to support the presence 
of disability, including during service and even when not 
corroborated by contemporaneous medical evidence.  The 
Veteran testified under oath during his Travel Board hearing 
regarding the circumstances of that purported parachuting 
injury in service, and he has submitted written statements 
recounting that incident as well as statements from two men 
who reportedly served in the military with him.  These 
statements indicate he graduated from Airborne School as a 
paratrooper.  He also submitted a letter dated in October 
1967 confirming he was a member of the 1st Battalion 509th 
Infantry Airborne.

As still further support for his claims, the Veteran also 
submitted medical opinions dated in May 2008 from his private 
physician, Dr. D.B.C., who determined the Veteran's current 
disabilities were caused by his past various military duties, 
including paratrooping.  In providing this opinion, Dr. 
D.B.C. did not review the Veteran's claims file for the 
pertinent medical and other history or provide any supporting 
rationale.



In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication the physician had reviewed the claimant's service 
treatment records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the Veteran); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

But in a more recent decision, Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), the Court indicated the Board may not 
disregard a favorable medical opinion solely on the rationale 
it was based on a history given by the Veteran.  Rather, as 
the Court further explained in Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.

In another even more precedent decision, Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2009), the Court discusses, in great 
detail, how to assess the probative weight of medical 
opinions and the value of reviewing the claims folder.  The 
Court holds that claims file review, as it pertains to 
obtaining an overview of the claimant's medical history, is 
not a requirement for private medical opinions.  The Court 
added, "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  


By contrast, the Court held that, in rejecting the other 
private medical opinion, the Board had offered adequate 
reasons and bases for doing so (the doctor had overlooked 
pertinent reports regarding the Veteran's medical history), 
and thus, the Board's rejection was not based solely on the 
failure to completely review the claims file.

In this particular case at hand, the problem with the May 
2008 private medical opinion is that it is based primarily, 
if not exclusively, on the Veteran's 
self-reported history of a relevant injury in service - 
which, given the alleged extent of the injury and the 
circumstances surrounding it, seems should have been 
otherwise documented more contemporaneous to when that injury 
supposedly occurred.  Additionally, of equal or even greater 
significance, this commenting physician did not discuss or 
otherwise account for the fact that the Veteran's STRs make 
absolutely no reference whatsoever (again, either in the way 
of a relevant complaint or clinical finding) to consequent 
neck, back or peripheral neuropathy disability involving the 
upper and lower extremities.  The absence of any relevant 
symptoms, treatment or diagnosis during service, while not 
altogether dispositive, lessens the probative value of this 
opinion.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
Moreover, the absence of any relevant symptoms, treatment or 
diagnosis even for many ensuing years (indeed, decades) after 
service further lessens the probative value of this opinion.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service resulting in 
any chronic or persistent disability).

Even as a layman, however, the Veteran is competent to attest 
to having experienced pain and other symptoms during service 
and during the many years since as a result of these 
disabilities.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).



Ultimately, though, when determining the probative value of 
his lay testimony and that of the others mentioned, the Board 
also will have to determine whether this lay testimony is 
also credible.  See 38 C.F.R. § 3.159(a)(2).  See also 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).

Therefore, since there is evidence of current disabilities, 
and competent lay evidence of a relevant injury in service, 
but no medically competent nexus opinion, an opinion is 
needed regarding whether the Veteran's current disabilities 
are a residual of the purported injury in service or, 
instead, more likely the result of other unrelated factors.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an 
appropriate VA examination to obtain a 
medical nexus opinion indicating the 
likelihood (very likely, as likely as 
not, or unlikely) that the degenerative 
disc disease currently affecting the 
cervical and lumbosacral segments of 
his spine with lumbosacral spondylosis 
and associated sensorimotor peripheral 
neuropathy of the upper and lower 
extremities are attributable to his 
military service - and, in particular, 
to his alleged paratrooping (repeated 
jumps) and parachuting injury in one 
incident especially.



The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

The Veteran is hereby advised that 
failure to report for this scheduled VA 
examination, without good cause, may 
have adverse consequences on these 
pending claims.

2.  Then readjudicate these pending 
claims in light of the additional 
evidence.  If these claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


